NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



MANUEL VICENTE ANTUNA,                        )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-2881
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for Charlotte
County; John L. Burns, Acting Circuit
Judge.

Manuel Vicente Antuna, pro se.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.


             Affirmed.


KELLY, BLACK, and SLEET, JJ., Concur.